









HANCOCK PARK CORPORATE INCOME, INC.






$15,000,000




6.50% Senior Notes due November 27, 2024




______________


NOTE PURCHASE AGREEMENT


______________




Dated November 27, 2019








--------------------------------------------------------------------------------





 
Table of Contents
 
SECTION
HEADING
PAGE


SECTION 1.
AUTHORIZATION OF NOTES
1


SECTION 2.
SALE AND PURCHASE OF NOTES
1


Section 2.1.
Initial Sale and Purchase of Notes
1


Section 2.2.
Additional Series of Notes
1


SECTION 3.
CLOSING
2


SECTION 4.
CONDITIONS TO CLOSING
3


Section 4.1.
Representations and Warranties
3


Section 4.2.
Performance; No Default
3


Section 4.3.
Compliance Certificates
3


Section 4.4.
Purchase Permitted By Applicable Law, Etc
3


Section 4.5.
Payment of External Counsel Fees
3


Section 4.6.
Changes in Corporate Structure
4


Section 4.7.
Funding Instructions
4


Section 4.8.
Proceedings and Documents
4


Section 4.9.
Conditions to Issuance of Additional Notes
4


SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5


Section 5.1.
Organization; Power and Authority
5


Section 5.2.
Authorization, Etc
5


Section 5.3.
Disclosure
5


Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
6


Section 5.5.
Financial Statements; Material Liabilities
6


Section 5.6.
Compliance with Laws, Other Instruments, Etc
7


Section 5.7.
Governmental Authorizations, Etc
7


Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7


Section 5.9.
Taxes
7


Section 5.10.
Title to Property; Leases
8


Section 5.11.
Licenses, Permits, Etc
8


Section 5.12.
Private Offering by the Company
8


Section 5.13.
Use of Proceeds; Margin Regulations
8


Section 5.14.
Existing Indebtedness; Future Liens
9


Section 5.15.
Foreign Assets Control Regulations, Etc
9


Section 5.16.
Environmental Matters
10


Section 5.17.
Investment Company Act
10


Section 5.18.
Priority of Obligations
11


SECTION 6.
REPRESENTATIONS OF THE PURCHASER
11


Section 6.1.
Purchase Entirely for Own Account
11


Section 6.2.
Investment Experience; Access to Information
11


Section 6.3.
Authorization
11


Section 6.4.
Restricted Securities
12


Section 6.5.
No Public Market
12


Section 6.6.
Legends
12







--------------------------------------------------------------------------------





SECTION 7.
INFORMATION AS TO COMPANY
12


Section 7.1.
Financial and Business Information
12


Section 7.2.
Officer’s Certificate
14


Section 7.3.
Visitation
15


Section 7.4.
Electronic Delivery
15


SECTION 8.
PAYMENT AND REDEMPTION OF THE NOTES
16


Section 8.1.
Maturity
16


Section 8.2.
Optional Redemption with Redemption Settlement Amount
16


Section 8.3.
Allocation of Partial Redemption
16


Section 8.4.
Maturity; Surrender, Etc
16


Section 8.5.
Purchase of Notes
16


Section 8.6.
Redemption Settlement Amount.
17


Section 8.7.
Payments Due on Non-Business Days
17


Section 8.8.
Change in Control
17


Section 8.9.
Extensions
18


SECTION 9.
AFFIRMATIVE COVENANTS
21


Section 9.1.
Compliance with Laws
21


Section 9.2.
Insurance
21


Section 9.3.
Maintenance of Properties
21


Section 9.4.
Payment of Taxes and Claims
22


Section 9.5.
Corporate Existence, Etc
22


Section 9.6.
Books and Records
22


Section 9.7.
Status of BDC
22


Section 9.8.
Investment Policies
22


SECTION 10.
NEGATIVE COVENANTS
22


Section 10.1.
Transactions with Affiliates
23


Section 10.2.
Restricted Payments
24


Section 10.3.
Line of Business
26


Section 10.4.
Liens
26


Section 10.5.
Economic Sanctions, Etc.
29


Section 10.6.
Asset Coverage Ratio
29


SECTION 11.
EVENTS OF DEFAULT
29


SECTION 12.
REMEDIES ON DEFAUL, ETC.
31


Section 12.1.
Acceleration
31


Section 12.2.
Holder Action
31


Section 12.3.
Rescission
31


Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
32


SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
32


Section 13.1.
Registration of Notes
32


Section 13.2.
Transfer and Exchange of Notes
32


Section 13.3.
Replacement of Notes
33


SECTION 14.
PAYMENTS ON NOTES
33


Section 14.1.
Place of Payment
33


Section 14.2.
Payment by Wire Transfer
34







--------------------------------------------------------------------------------





Section 14.3.
Tax Forms
34


SECTION 15.
EXPENSES, ETC.
35


Section 15.1.
Transaction Expenses
35


Section 15.2.
Certain Taxes
36


Section 15.3.
Survival
36


SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
36


SECTION 17.
AMENDMENT AND WAIVER
36


Section 17.1.
Requirements
36


Section 17.2.
Non-Consenting Purchasers
37


Section 17.3.
Binding Effect, Etc
37


SECTION 18.
NOTICES
37


SECTION 19.
REPRODUCTION OF DOCUMENTS
38


SECTION 20.
CONFIDENTIAL INFORMATION
38


SECTION 21.
SUBSTITUTION OF PURCHASER
39


SECTION 22.
MISCELLANEOUS
40


Section 22.1.
Successors and Assigns
40


Section 22.2.
Accounting Terms
40


Section 22.3.
Severability
41


Section 22.4.
Construction, Etc
41


Section 22.5.
Counterparts
41


Section 22.6.
Governing Law
41


Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
41







--------------------------------------------------------------------------------







Schedule A
-
Defined Terms
 
 
 
Schedule 1
-
Form of 6.50% Senior Notes due 27, 2024
 
 
 
Schedule 5.3
-
Disclosure Materials
 
 
 
Schedule 5.4
-
Subsidiaries of the Company and Ownership of Subsidiary Stock
 
 
 
Schedule 5.5
-
Financial Statements
 
 
 
Schedule 5.14
-
Existing Indebtedness
 
 
 
Schedule 10.1
-
Transactions with Affiliates
 
 
 
Schedule 10.4
-
Liens
 
 
 
Exhibit S
-
Form of Supplement







--------------------------------------------------------------------------------





HANCOCK PARK CORPORATE INCOME, INC.
10 S. Wacker Drive, Suite 2500
Chicago, Illinois 60606


6.50% Senior Notes due November 27, 2024
November 27, 2019
The HCM Master Fund Limited
Thomas J. Herzfeld Advisors, Inc.
119 Washington Ave., Ste. 504
Miami Beach, FL 33139


Ladies and Gentlemen:
Hancock Park Corporate Income, Inc., a Maryland corporation (the “Company”),
agrees with the Purchaser as follows:
SECTION 1.
AUTHORIZATION OF NOTES.



The Company will authorize the issue and sale of $15,000,000 aggregate principal
amount of its 6.50% Senior Notes due November 27, 2024 (the “Notes”). The Notes
shall be substantially in the form set out in Schedule 1. Certain capitalized
and other terms used in this Agreement are defined in Schedule A and, for
purposes of this Agreement, the rules of construction set forth in Section 22.4
shall govern.
SECTION 2.
SALE AN PURCHASE OF NOTES.



Section 2.1.    Initial Sale and Purchase of Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to the Purchaser
and the Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes in the principal amount of $15,000,000 at the purchase price of
$14,700,000.


Section 2.2.    Additional Series of Notes. The Company may, from time to time,
in its sole discretion but subject to the terms hereof, issue and sell one or
more additional series of its promissory notes under the provisions of this
Agreement pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S. Each additional series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:


(i)each series of Additional Notes, when so issued, shall be differentiated from
all previous series by sequential designation inscribed thereon;


(ii)Additional Notes of the same series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same series shall vote as a single class and constitute
one series;


(iii)each series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional redemption on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such




--------------------------------------------------------------------------------





Additional Notes are issued and upon execution of any such Supplement, this
Agreement shall be amended (a) to reflect such additional covenants without
further action on the part of the holders of the Notes outstanding under this
Agreement, provided, that any such additional covenants shall inure to the
benefit of all holders of Notes so long as any Additional Notes issued pursuant
to such Supplement remain outstanding, and (b) to reflect such representations
and warranties as are contained in such Supplement for the benefit of the
holders of such Additional Notes in accordance with the provisions of Section
16;


(iv)each series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;


(v)the minimum principal amount issued under a Supplement shall be $500,000 and
the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;


(vi)all Additional Notes shall rank pari passu with all other outstanding Notes;
and


(vii)no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Event of Default shall have occurred and be continuing.


SECTION 3.
CLOSING.



The sale and purchase of the Notes to be purchased by the Purchaser shall occur
at the offices of Dechert LLP, 1095 Avenue of the Americas, New York, NY, 10036,
at 9:00 am New York time, at the closing (the “Closing”). The Closing shall be
held on November 27, 2019 or on such other Business Day thereafter as may be
agreed upon by the Company and the Purchaser. At the Closing the Company will
deliver to the Purchaser the Notes to be purchased by the Purchaser in the form
of a single Note (or such greater number of Notes in denominations of at least
$100,000 as the Purchaser may request) dated the date of the Closing and
registered in the Purchaser’s name (or in the name of its nominee), against
delivery by the Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company pursuant to the
applicable funding instructions in Section 4.7. If at the Closing the Company
shall fail to tender such Notes to the Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to the Purchaser’s satisfaction, the Purchaser shall, at its election,
be relieved of all further obligations under this Agreement, without thereby
waiving any rights the Purchaser may have by reason of such failure by the
Company to tender such Notes or any of the conditions specified in Section 4 not
having been fulfilled to the Purchaser’s satisfaction.
SECTION 4.
CONDITIONS TO CLOSING.



The Purchaser’s obligation to purchase and pay for the Notes to be sold to the
Purchaser at the Closing is subject to the fulfillment to the Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct in all material
respects (other than any representation or warranty already qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the date of the Closing.






--------------------------------------------------------------------------------





Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes at the Closing (and the
application of the proceeds thereof as contemplated by Section 5.13), no Event
of Default shall have occurred and be continuing.


Section 4.3.    Compliance Certificates.


(a)Officer’s Certificate. The Company shall have delivered to the Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.6 have been fulfilled.


(b)Secretary’s Certificate. The Company shall have delivered to the Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.


Section 4.4.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing the Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which the Purchaser is subject, (b) not
violate any applicable law or regulation (including Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject the
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
The Purchaser shall have received an Officer’s Certificate certifying as to such
matters of fact as the Purchaser may reasonably specify to enable the Purchaser
to determine whether such purchase is so permitted.


Section 4.5.    Payment of External Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the reasonable and
documented out-of-pocket fees, charges and disbursements of the Purchaser’s
external counsel; provided, that all such fees, charges and disbursements shall
not exceed an amount agreed to by the Company and the Purchaser prior to
Closing.


Section 4.6.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.


Section 4.7.    Funding Instructions. At least one Business Day prior to the
date of the Closing, the Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company specifying (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.


Section 4.8.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to the Purchaser and its external counsel, and the Purchaser and
its external counsel shall have received all such counterpart originals or
certified or other copies of such documents as the Purchaser or such external
counsel may reasonably request.


Section 4.9.    Conditions to Issuance of Additional Notes. The obligations of
the purchasers of Additional Notes (the “Additional Purchasers”) to purchase any
Additional Notes shall be subject to the




--------------------------------------------------------------------------------





following conditions precedent, in addition to the conditions specified in the
Supplement pursuant to which such Additional Notes may be issued:


(a)    Compliance Certificate. A duly authorized Senior Financial Officer shall
execute and deliver to each Additional Purchaser and each holder of Notes an
Officer’s Certificate dated the date of issue of such series of Additional Notes
stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether the
Company is in compliance with the requirements of Section 10.6 on such date
(based upon the financial statements for the most recent fiscal quarter ended
prior to the date of such certificate but after giving effect to the issuance of
the series of Additional Notes and the application of the proceeds thereof).


(b)    Execution and Delivery of Supplement. The Company and each such
Additional Purchaser shall execute and deliver a Supplement substantially in the
form of Exhibit S hereto.


(c)Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are true with respect to such Additional Purchaser on and as of the date of
issue of the Additional Notes.


SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants the Purchaser as of the date of the Closing
(or, if any such representations and warranties expressly relate to an earlier
date, then as of such earlier date) that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, except where the failure to do so would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.


Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


Section 5.3.    Disclosure. (a) This Agreement and the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchaser by or on behalf of the Company (other than financial
projections, pro forma financial information and other forward-looking
information referenced in Section 5.3(b), information relating to third parties
and general economic information) prior to November 27, 2019 in connection with
the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to the Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole (and after taking into account all
updates thereto and the same having been delivered to the Purchaser), do not
contain




--------------------------------------------------------------------------------





any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2018, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.


(b).    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that (i)
such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.


Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists as of the date of the Closing of (i) the Company’s Significant
Subsidiaries, showing, as to each such Subsidiary, the name thereof, the
jurisdiction of its organization, the percentage of shares of each class of its
capital stock or similar equity interests outstanding owned by the Company and
each other Subsidiary and (ii) the Company’s directors and senior officers.


(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, and, to the extent applicable,
are fully paid and non-assessable and are owned by the Company or another
Subsidiary free and clear of any Lien that is prohibited by this Agreement.


(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, except where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(d)    No Significant Subsidiary is subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on Schedule
5.4 and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.


Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to the Purchaser copies of the financial statements of the Company and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes, but excluding all
financial projections, pro forma financial information and other forward-looking
information) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective




--------------------------------------------------------------------------------





dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments and lack of
footnotes).


Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (A) indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected or (B) the corporate
charter or by-laws of the Company, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary, in each case, except where any of the foregoing (other than
clause (i)(B) above), individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.


Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than any filing required
under the Securities Exchange Act of 1934 or the rules or regulations
promulgated thereunder on Form 8-K, Form 10-Q or Form 10-K.


Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.15), which default or violation
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


Section 5.9.    Taxes. The Company and its Subsidiaries have filed all material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which, individually or in the aggregate, is not Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.


Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such




--------------------------------------------------------------------------------





properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Company or any Subsidiary
after such date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.


Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.


Section 5.12.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any substantially similar debt
Securities for sale to, or solicited any offer to buy the Notes or any
substantially similar debt Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchaser and not
more than 25 other Institutional Investors, each of which has been offered the
Notes at a private sale for investment. Neither the Company nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.


Section 5.13.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for the general corporate purposes
of the Company and its Subsidiaries, including to make investments, make
distributions and for any other matter. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Company and its
subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.


Section 5.14.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.14 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of November 27, 2019, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Company or its Subsidiaries.




--------------------------------------------------------------------------------





As of November 27, 2019, neither the Company nor any Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the Company or such Subsidiary and, to the
knowledge of the Company, no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.


(b)    As of November 27, 2019, neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.14.


Section 5.15.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.


(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.


(c)    No part of the proceeds from the sale of the Notes hereunder:


(i)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause the
Purchaser to be in violation of any U.S. Economic Sanctions Laws or (C)
otherwise in violation of any U.S. Economic Sanctions Laws;


(ii)will be used, directly or indirectly, in violation of, or cause the
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or


(iii)will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause the
Purchaser to be in violation of, any applicable Anti-Corruption Laws.


(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.


Section 5.16.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has received any written claim and no proceeding has been instituted
asserting any claim against the Company or any of its Subsidiaries or with
respect to any real property now or formerly owned, leased or operated by any of




--------------------------------------------------------------------------------





them, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as would not reasonably be expected to result
in a Material Adverse Effect.


(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would reasonably be expected to give rise to any claim, public or private, of
violation of or liability under Environmental Laws by the Company or any
Subsidiary, except, in each case, such as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


(c)    Neither the Company nor any Subsidiary has handled, stored, or disposed
of any Hazardous Materials on real properties now or formerly owned, leased or
operated by any of them in a manner which has violated any Environmental Law
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.


(d)    Neither the Company nor any Subsidiary has had a release of any Hazardous
Materials in a manner which would reasonably be expected to give rise to
liability under any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


Section 5.17.    Investment Company Act. (a) The Company has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act.


(b)    The business and other activities of the Company and its Subsidiaries,
including the issuance of the Notes hereunder, the application of the proceeds
and repayment thereof by the Company and the consummation of the transactions
contemplated by this Agreement do not result in a violation or breach in any
material respect of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the SEC thereunder, in each case that are
applicable to the Company and its Subsidiaries.
    
(c)    The Company is in compliance in all respects with the Investment
Policies, except to the extent that the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.


Section 5.18.    Priority of Obligations. The payment obligations of the Company
under this Agreement and the Notes rank at least pari passu, without preference
or priority, with all other unsecured and unsubordinated Indebtedness of the
Company.


SECTION 6.
REPRESENTATIONS OF THE PURCHHASER.



Section 6.1.    Purchase Entirely for Own Account. This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Notes to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person with respect to any of the
Notes. The Purchaser has not been formed for the specific purpose of acquiring
the Notes.


Section 6.2.    Investment Experience; Access to Information. The Purchaser (a)
is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act and an “Institutional Account” as defined
in FINRA Rule 4512(c), (b) either alone or together with its representatives has
such




--------------------------------------------------------------------------------





knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so invest, and has so evaluated the risks and merits of such investment,
(c) has the ability to bear the economic risks of this investment and can afford
a complete loss of such investment, (d) understands the terms of and risks
associated with the purchase of the Notes, including, without limitation, a lack
of liquidity, pricing availability and risks associated with the industry in
which the Company operates, (e) has had the opportunity to review (i) the
Disclosure Documents, (ii) the Annual Report on Form 10-K for the Company for
the fiscal year ended December 31, 2018, (iii) the Quarterly Report on Form 10-Q
for the Company for the quarter ended September 30, 2019 and (iv) such other
disclosure regarding the Company, its business, its management and its financial
affairs and condition as the Purchaser has determined to be necessary in
connection with the purchase of the Notes, and (f) has had an opportunity to ask
such questions and make such inquiries concerning the conditions of the offering
of the Notes, the Company, its business, its management, and its financial
affairs and condition, and has had an opportunity to review the Company’s
facilities, in each case as the Purchaser has deemed appropriate in connection
with such purchase and to receive satisfactory answers to such questions and
inquiries.


Section 6.3.    Authorization. The Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.


Section 6.4.    Restricted Securities. The Purchaser understands that the Notes
have not been, and will not be, registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.
The Purchaser understands that the Notes are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Notes indefinitely unless they are registered
with the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the Notes
for resale. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Notes, and on requirements relating to the Company which
are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.


Section 6.5.    No Public Market. The Purchaser understands that no public
market now exists for the Notes, and that the Company has made no assurances
that a public market will ever exist for the Notes.


Section 6.6.    Legends. The Purchaser understands that the Notes may be notated
with one or both of the following legends:


(a)“THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”




--------------------------------------------------------------------------------







(b)Any legend required by the securities laws of any state to the extent such
laws are applicable to the Notes represented by the certificate, instrument or
book entry so legended.


SECTION 7.
INFORMATION AS TO COMPANY



Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:


(a)Quarterly Statements - within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:


(i)a consolidated balance sheet of the Company and its consolidated subsidiaries
as at the end of such quarter, and


(ii)consolidated statements of assets and liabilities, operations, changes in
net assets and cash flows of the Company and its consolidated subsidiaries, for
such quarter and (in the case of the consolidated statements of operations for
the second and third quarters) for the portion of the fiscal year ending with
such quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally
(other than absence of footnotes and year-end adjustments), and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the Company and its consolidated subsidiaries being
reported on and their results of operations and cash flows, subject to changes
resulting from year-end adjustments;
(b)Annual Statements - within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of:


(i)a consolidated balance sheet of the Company and its consolidated subsidiaries
as at the end of such year, and


(ii)consolidated statements of assets and liabilities, operations, changes in
net assets and cash flows of the Company and its consolidated subsidiaries for
such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” qualification or
exception as to the Company (other than as a result of the impending maturity or
any prospective default under any credit document of the Company, including this
Agreement and the Notes) and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been




--------------------------------------------------------------------------------





prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances;
(c)SEC and Other Reports - promptly upon their becoming available, one copy of
(i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary to its public Securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;


(d)Notice of Event of Default - promptly, and in any event within 5 Business
Days, after a Responsible Officer becoming aware of the existence of any Event
of Default or that any Person (other than the Purchaser or a holder of a Note)
has given any notice or taken any action with respect to a claimed default
hereunder or that any Person (other than the Purchaser or a holder of a Note)
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(d), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;


(e)Notices from Governmental Authority - promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that would reasonably be expected to have a Material Adverse
Effect and to the extent such notice is required to be disclosed in connection
with any regulation or disclosure obligations under the Securities Act;


(f)Resignation or Replacement of Auditors - within 10 days following the date on
which the Company’s auditors resign or the Company elects to change auditors, as
the case may be, notification thereof, together with such further information as
the Required Holders may request; and


(g)Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by the Required Holders,
in each case to the extent reasonably available to the Company.


Section 7.2.    Officer’s Certificate. Solely during the continuance of an Event
of Default described in Sections 11.1(a), (b) or (c), each set of financial
statements delivered to a holder of a Note pursuant to Section 7.1(a) or Section
7.1(b) shall be accompanied by a certificate of a Senior Financial Officer:


(a)    Covenant Compliance - setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.6 during the quarterly or annual
period covered by the financial statements then being furnished; and


(b)    Event of Default - certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any other condition or event that constitutes an Event




--------------------------------------------------------------------------------





of Default or, if any such condition or event existed or exists (including any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.


Section 7.3.    Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:


(a)    No Default - if no Event of Default then exists and is continuing, at the
expense of such holder and upon at least 10 Business Days’ prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing;
provided, that such visitation rights set forth in this clause (a) may only be
exercised once per calendar year for all holders of the Notes collectively; and


(b)    Default - if an Event of Default then exists and is continuing, at the
expense of the Company and upon at least 10 Business Days’ prior notice to the
Company, to visit and inspect any of the offices of the Company or any
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such reasonable times and as often as may be
reasonably requested.


Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:


(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 and any other information required under Section 7.1(c) are delivered to
each holder of a Note by e-mail at the e-mail address set forth on the first
page hereof or as communicated from time to time in a separate writing delivered
to the Company;


(b)    the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR;


(c)    the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR;


provided however, that in no case shall access to such financial statements and
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that upon request of any
holder to receive paper copies of such forms, financial statements, other
information and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such holder.




--------------------------------------------------------------------------------





SECTION 8.
PAYMENT AND REDEMPTION OF THE NOTES.



Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.


Section 8.2.    Optional Redemption with Redemption Settlement Amount. The
Company may, at its option, upon notice as provided below, redeem at any time
all, or from time to time any part of, the Notes, in an amount not less than 10%
of the aggregate principal amount of the Notes then outstanding in the case of a
partial redemption, at 100% of the principal amount so redeemed, together with
interest on such Notes accrued to, but excluding, the date of redemption, and
the Redemption Settlement Amount determined for the redemption date with respect
to such principal amount. The Company will give each holder of Notes written
notice of each optional redemption under this Section 8.2 not less than 10 days
and not more than 60 days prior to the date fixed for such redemption unless the
Company and the Required Holders agree to another time period pursuant to
Section 17. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be redeemed on such date,
the principal amount of each Note held by such holder to be redeemed (determined
in accordance with Section 8.3), and the interest to be paid on the redemption
date with respect to such principal amount being redeemed, and shall be
accompanied by a certificate of a Senior Financial Officer as to the Redemption
Settlement Amount due in connection with such redemption, setting forth the
details of such computation. Each notice may be conditional and revocable by the
Company.


Section 8.3.    Allocation of Partial Redemption. In the case of each partial
redemption of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be redeemed shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for redemption.


Section 8.4.    Maturity; Surrender, Etc. In the case of each redemption of
Notes pursuant to this Section 8, the principal amount of each Note to be
redeemed shall mature and become due and payable on the date fixed for such
redemption, together with interest on such principal amount accrued to such date
and the applicable Redemption Settlement Amount, if any. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Redemption Settlement Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or redeemed in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any redeemed
principal amount of any Note.


Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
redemption of the Notes in accordance with this Agreement and the Notes or (b)
pursuant to an offer to purchase made by the Company or an Affiliate pro rata to
the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 5 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, redemption or purchase of Notes pursuant to this Agreement and
no Notes may be issued in substitution or exchange for any such Notes. For the
avoidance of doubt, no Redemption Settlement Amount shall be owed in connection
with any redemption made pursuant to this Section 8.5(b).




--------------------------------------------------------------------------------







Section 8.6.    Redemption Settlement Amount.


“Redemption Settlement Amount” means, with respect to any Note, an amount equal
to the “Redemption Settlement Amount”, as follows:
Redeemed during the period
 
Redemption Settlement Amount
On or before November 27, 2020
 
an amount equal to 2.0% of the principal amount of the Notes or portion thereof
to be redeemed or accelerated
After November 27, 2020
but on or before
November 27, 2021
 
an amount equal to 1.0% of the principal amount of the Notes or portion thereof
to be redeemed or accelerated

After November 27, 2021, the Redemption Settlement Amount shall be zero.
Section 8.7.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of, or the
Redemption Settlement Amount on, any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.


Setion 8.8    Change in Control. (a) Notice of Change in Control. The Company
will, within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control, give written notice of such Change in
Control to each holder of Notes. Such notice may contain and constitute a demand
to redeem Notes as described in subparagraph (b) of this Section 8.8 and shall
be accompanied by the certificate described in subparagraph (d) of this Section
8.8.


(b)    Notice of Redemption. The notice of redemption of Notes contemplated by
subparagraph (a) of this Section 8.8 shall be a notice of redemption, in
accordance with and subject to this Section 8.8, for all or a portion of the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such notice (the “Section 8.8
Proposed Redemption Date”). Such date shall be not less than 30 days and not
more than 60 days after the date of such notice (if the Section 8.8 Proposed
Redemption Date shall not be specified in such notice, the Section 8.8 Proposed
Redemption Date shall be the first Business Day after the 45th day after the
date of such notice). Each notice may be conditional and revocable by the
Company.


(c)    Redemption. Redemption of the Notes pursuant to this Section 8.8 shall be
at 100% of the principal amount of such Notes, together with interest on such
Notes accrued to, but excluding, the date of redemption, but without Redemption
Settlement Amount or other premium.


(d)    Officer’s Certificate. Each notice to redeem the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such notice, specifying:
(i) the Section 8.8 Proposed Redemption Date; (ii) that such notice is given
pursuant to this Section 8.8; (iii) the principal amount of each Note required
to be redeemed; (iv) the interest




--------------------------------------------------------------------------------





that would be due on each Note required to be redeemed, accrued to, but
excluding, the Section 8.8 Proposed Redemption Date; (v) that the conditions of
this Section 8.8 have been fulfilled; and (vi) in reasonable detail, the nature
and date of the Change in Control.


Section 8.9.    Extensions.


(a)The Company may at any time and from time to time request that all or a
portion of the Notes existing at the time of such request (the “Existing Notes”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to any such Existing Notes (any such Existing Notes which
have been so extended, the “Extended Notes”) and to provide for other terms
consistent with this Section 8.9; provided that (i) any such request shall be
made by the Company to all holders of the Notes with a like maturity date on a
pro rata basis (based on the aggregate outstanding principal amount of the
applicable Notes) and on the same terms to each such holder and (ii) any
applicable Minimum Extension Condition (defined below) shall be satisfied unless
waived by the Company in its sole discretion. In order to establish any Extended
Notes, the Company shall provide a notice to each holder of the applicable Notes
(an “Extension Request”) setting forth the proposed terms of the Extended Notes
to be established, which terms shall be (x) substantially similar to those
applicable to the Existing Notes from which they are to be extended (the
“Specified Existing Notes”) except with respect to the following as determined
by the Company and set forth in the Extension Request: (i) interest margins and
fees, (ii) other covenants or other provisions applicable only to periods after
the maturity date of the applicable Existing Notes, (iii) amortization, final
maturity date, premium, required redemption dates and participation in
redemptions; provided that, (A) the Weighted Average Life to Maturity of such
Extended Notes shall be no shorter than the remaining Weighted Average Life to
Maturity of the Specified Existing Notes, and (B) the final maturity date of
such Extended Notes shall be no earlier than the maturity date of the applicable
Existing Notes. No holder of a Note shall have any obligation to agree to have
any of its Existing Notes converted into an Extended Notes pursuant to any
Extension Request.


(b)The Company shall provide the applicable Extension Request at least
10 Business Days prior to the date on which holders of the applicable Existing
Notes are requested to respond. Any such holder (an “Extending Holder”) wishing
to have all or a portion of its Specified Existing Notes converted into an
Extended Note, as applicable, shall notify the Company (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Specified Existing Notes that it has elected to convert into an
Extended Note. In the event that the aggregate amount of the Specified Existing
Notes subject to Extension Elections exceeds the amount of Extended Notes
requested pursuant to the Extension Request, the Specified Existing Notes
subject to Extension Elections shall be converted to Extended Notes on a pro
rata basis based on the amount of Specified Existing Notes included in each such
Extension Election. In connection with any extension of Notes pursuant to this
Section 8.9 (each, an “Extension”), the Company shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the Notes hereunder after such
Extension, as may be established by, or acceptable to, the Extending Holders, in
each case acting reasonably to accomplish the purposes of this Section 8.9. The
Company may amend, revoke or replace an Extension Request at any time prior to
the date (the “Extension Request Deadline”) on which holders of the applicable
Existing Notes are requested to respond to the Extension Request. Any holder of
the applicable Existing Notes may revoke an Extension Election at any time prior
to 5:00 p.m. New York time on the date that is 2 Business Days prior to the
Extension Request Deadline, at which point the Extension Request becomes
irrevocable (unless otherwise agreed by the Company). The revocation of an
Extension Election prior to the Extension Request Deadline shall not prejudice
any holder’s right to submit a new Extension Election prior to the Extension
Request Deadline.






--------------------------------------------------------------------------------





(c)Extended Notes shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which may include amendments to provisions as set
forth in Section 8.9(a), and which, in each case, except to the extent expressly
contemplated by the last sentence of this Section 8.9(c) and notwithstanding
anything to the contrary set forth in Section 17, shall not require the consent
of any holder of Notes other than the Extending Holders with respect to the
Extended Notes established thereby) executed by the Company and the Extending
Holders. For the avoidance of doubt, the failure of a holder of Notes to respond
to a request for an Extension shall be treated as if such non-responding holder
had affirmatively declined to participate in such Extension. Subject to the
requirements of this Section 8.9 and without limiting the generality or
applicability of Section 17 to any Section 8.9 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 8.9 Additional Amendment”) to this Agreement
and the Existing Notes; provided that such Section 8.9 Additional Amendments do
not become effective prior to the time that such Section 8.9 Additional
Amendments have been consented to (including, without limitation, pursuant to
consents applicable to holders of any Extended Notes provided for in any
Extension Amendment) by such of the Extending Holders, the Company and other
parties (if any) as may be required in order for such Section 8.9 Additional
Amendments to become effective in accordance with Section 17. Notwithstanding
anything to the contrary in Section 17, any such Extension Amendment may,
without the consent of any other holder of Notes or Purchaser, effect such
amendments to this Agreement or any other Notes as may be necessary, in the
reasonable judgment of the Company and the Extending Holders, to effect the
provisions of this Section 8.9; provided that the foregoing shall not constitute
a consent on behalf of any holder or Purchaser to the terms of any Section 8.9
Additional Amendment.


(d)Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Notes are converted to extend the related scheduled
maturity date(s) in accordance with clause (a) above (an “Extension Date”), in
the case of the Specified Existing Notes of each Extending Holder, the aggregate
principal amount of such Specified Existing Notes shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Notes so converted by
such Extending Holder on such date.


(e)If, in connection with any proposed Extension Amendment, any holder of Notes
or Purchaser declines to consent to the applicable extension on the terms and by
the deadline set forth in the applicable Extension Request (each such other
holder or Purchaser, a “Non-Extending Holder”) then the Company may, upon notice
from the Company to the Non-Extending Holder, replace such Non-Extending Holder
by causing such Non-Extending Holder to (and such Non-Extending Holder shall be
obligated to) assign pursuant to Sections 13.2 or 21 all of its rights and
obligations under this Agreement to one or more assignees; provided that no
Purchaser shall have any obligation to the Company to find an assignee or
Substitute Purchaser; provided, further, that the applicable assignee shall have
agreed to provide Extended Notes on the terms set forth in such Extension
Amendment; provided, further, that all obligations of the Company owing to the
Non-Extending Holder relating to the Existing Notes so assigned shall be paid in
full by the assignee or Substitute Purchaser to such Non-Extending Holder
concurrently with such assignment. The obligations of the Company owing to the
Non-Extending Holder referred to in the preceding sentence shall include an
amount equal to the greater of (i) the Redemption Settlement Amount applicable
at the time of extension and (ii) 1% of the principal amount of the Notes held
by the Non-Extending Holder. In connection with any such replacement under this
Section 8.9, if the Non-Extending Holder does not execute and deliver to the
Company a written instrument of transfer in accordance with Section 13.2 or a
notice of substitution in accordance with Section 21 by the later of (A) the
date on which such assignee or Substitute Purchaser executes and delivers such
instrument of transfer or notice, respectively, and (B) the date as of which all
obligations of the Company owing to the Non-Extending Holder relating to the
Existing Notes so assigned shall be paid in full by such assignee or Substitute
Purchaser to such Non-Extending Holder, then such Non-




--------------------------------------------------------------------------------





Extending Holder shall be deemed to have executed and delivered such notice as
of such date and the Company shall be entitled (but not obligated) to execute
and deliver such notice on behalf of such Non-Extending Holder.


Following any Extension Date, with the written consent of the Company, any
Non-Extending Holder may elect to have all or a portion of its Existing Notes
deemed to be an Extended Note on any date (each date a “Designation Date”) prior
to the maturity date of such Extended Tranche; provided that such holder shall
have provided written notice to the Company at least 10 Business Days prior to
such Designation Date (or such shorter period as the Company may agree in its
reasonable discretion); provided, further, that no greater amount shall be paid
by or on behalf of the Company or any of its Affiliates to any such
Non-Extending Holder as consideration for its extension into such Extended Notes
than was paid to any Extending Holder as consideration for its Extension into
such Extended Notes. Following a Designation Date, the Existing Notes held by
such holder so elected to be extended will be deemed to be Extended Notes, and
any Existing Notes held by such holder not elected to be extended, if any, shall
continue to be “Existing Notes.” The Purchaser hereby consents to the
transactions contemplated by this Section 8.9 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Notes
on such terms as may be set forth in the relevant Extension Request) and hereby
waives the requirements of any provision of this Agreement (including, without
limitation, Section 8) or any other Note or other document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 8.9.


(f)With respect to all Extensions consummated by the Company pursuant to this
Section 8.9, (i) such Extensions shall not constitute optional or mandatory
payments or redemptions for purposes of Section 8 and (ii) no Extension Request
is required to be in any minimum amount or any minimum increment; provided that
the Company may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Request in the Company’s sole
discretion and may be waived by the Company) of Existing Notes be extended.


SECTION 9.
AFFIRMATIVE COVENANTS.



The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Laws. The Company will, and will cause each of
its Significant Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject (including
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.15) and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 9.2.    Insurance. The Company will, and will cause each of its
Significant Subsidiaries to, maintain insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities engaged in the same or a similar business
and similarly situated.






--------------------------------------------------------------------------------





Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Significant Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section 9.3 shall not prevent the Company or any Significant Subsidiary
from discontinuing the operation and the maintenance of any of its properties if
such discontinuance is desirable in the conduct of its business and the Company
has concluded that such discontinuance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Significant Subsidiaries to, file all material tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Significant Subsidiary, provided that neither the Company nor any Significant
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Company or such
Significant Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Significant Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Significant Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 9.5.    Corporate Existence, Etc. The Company will at all times (a)
preserve and keep its corporate existence in full force and effect and (b)
preserve and keep in full force and effect the corporate existence of each of
the Significant Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and the Significant
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.


Section 9.6.    Books and Records. The Company will, and will cause each of the
Significant Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Significant Subsidiary, as the case may be. The Company will, and will cause
each of the Significant Subsidiaries to, keep books, records and accounts which,
in reasonable detail, accurately reflect all transactions and dispositions of
assets. The Company and the Significant Subsidiaries have devised a system of
internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Company will, and will cause
each of the Significant Subsidiaries to, continue to maintain such system.


Section 9.7.    Status of BDC and RIC. The Company shall at all times maintain
its status as a (i) “business development company” under the Investment Company
Act and (ii) RIC under the Code.


Section 9.8.    Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply would not reasonably be expected to result in a Material Adverse
Effect.






--------------------------------------------------------------------------------





SECTION 10.
NEGATIVE COVENANTS.



The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.     Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into directly or indirectly any transaction
or group of related transactions (including the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or any of its subsidiaries) involving payment
in excess of $5,000,000, except


(a)in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate;


(b)transactions not prohibited under this Agreement or the Notes;


(c)transactions with Affiliates that are set forth in Schedule 10.1;


(d)transactions with one or more Affiliates (including co-investments) as
permitted by any SEC exemptive order (as may be amended from time to time), any
no-action letter or as otherwise permitted by applicable law, rule or regulation
or SEC staff interpretations thereof or based on advice of counsel;


(e)transactions between or among, on the one hand, the Company and/or any of its
Subsidiaries, and, on the other hand, any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
the Company and/or any Subsidiaries at prices and on terms and conditions, taken
as a whole, not materially less favorable to the Company and/or such
Subsidiaries than in good faith is believed could be obtained on an arm’s-length
basis from unrelated third parties,


(f)a transaction that has been approved by a majority of the independent
directors of the board of directors of the Company;


(g)any Investment that results in the creation of an Affiliate;


(h)any issuance, sale or grant of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of employment
arrangements, stock options, restricted stock awards or units and stock
ownership plans or other compensation, severance or retention awards or plans
approved by the board of directors of the Company or any Subsidiary;


(i)(i) any employment, retention or severance agreement or compensatory
arrangement entered into by the Company or any of its direct or indirect
subsidiaries with their respective current or former officers, directors,
members of management, managers, employees, consultants or independent
contractors or those of the Company, (ii) any agreement pertaining to the
repurchase of Equity Interests pursuant to rights with current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors and (iii) transactions pursuant to any employee
compensation, benefit plan, stock option plan or arrangement, any health,
disability or similar insurance plan which covers current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;






--------------------------------------------------------------------------------





(j)customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors of
the Company in good faith;
(k)transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of an acquired entity becomes an Affiliate
in connection with such transaction);


(l)the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Company and/or any of its direct
or indirect subsidiaries in the ordinary course of business;


(m)transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Company
and/or the applicable Subsidiary in the good faith determination of the board of
directors (or similar governing body) of the Company or the senior management
thereof or (ii) on terms at least as favorable as might reasonably be obtained
from a Person other than an Affiliate; and


(n)the Company may issue and sell Equity Interests to its Affiliates


Section 10.2.     Restricted Payments. The Company will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that Company may declare and pay:


(a)    dividends with respect to the capital stock of the Company or such
Subsidiary (including, for the avoidance of doubt, pursuant to any distribution
or dividend reinvestment plan of the Company or such Subsidiary) to the extent
payable in additional shares of the stock, units or interests of the Company or
such Subsidiary;


(b)    Restricted Payments in or with respect to any taxable year of the Company
(or any calendar year, as relevant) in amounts not to exceed 125% of the higher
of (x) the net investment income of the Company for the applicable year
determined in accordance with GAAP and as specified in the annual financial
statements most recently delivered pursuant to Section 7.1(b) and (y) for so
long as the Company maintains its status as a RIC under the Code, the amounts
that are required to be distributed to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a RIC
for any such taxable year, (ii) reduce to zero for any such taxable year the
Company’s liability for federal income taxes imposed on (A) its investment
company taxable income pursuant to Section 852(b)(1) of the Code (or any
successor thereto) and (B) its net capital gain pursuant to Section 852(b)(3) of
the Code (or any successor thereto), and (iii) reduce to zero the Company’s
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto);


(c)    any settlement in respect of a conversion feature in any convertible
security that may be issued by the Company to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash));






--------------------------------------------------------------------------------





(d)    Restricted Payments to pay general management and administrative costs
and expenses (including corporate overhead, legal or similar expenses and
salary, bonus and other benefits payable to directors, officers, employees,
members of management, managers, advisors, administrators and/or consultants of
the Company or any of its subsidiaries) and franchise fees and taxes and similar
fees, taxes and expenses required to enable the recipient of such Restricted
Payment to maintain its organizational existence or qualification to do
business, in each case, which are reasonable and customary and incurred in the
ordinary course of business, plus any reasonable and customary indemnification
claims made by directors, officers, members of management, managers, employees
or consultants of any such recipient, in each case, to the extent attributable
to the ownership or operations of the Company and its subsidiaries;


(e)    Restricted Payments to finance or acquire any investment permitted
hereunder;


(f)    Restricted Payments to pay salary, bonus, severance and other benefits
payable to current or former directors, officers, members of management,
managers, employees or consultants of the Company or any of its subsidiaries;


(g)    Restricted Payments for the repurchase, redemption, retirement or other
acquisition or retirement for value of Equity Interests of the Company or any
subsidiary held by any future, present or former employee, director, member of
management, officer, manager or consultant (or any Affiliate thereof) of the
Company or any subsidiary;


(h)    Restricted Payments (i) to enable the recipient of such Restricted
Payment to make cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of such recipient and (ii)
consisting of (A) payments made or expected to be made in respect of withholding
or similar taxes payable by any future, present or former officers, directors,
employees, members of management, managers or consultants of the Company or any
of its subsidiaries and/or (B) repurchases of stock, units or interests in
consideration of the payments described in sub-clause (A) above, including
demand repurchases in connection with the exercise of stock options;


(i)    Restricted Payments for the repurchase of Equity Interests upon the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests if such Equity Interests represents all or a
portion of the exercise price of, or tax withholdings with respect to, such
warrants, options or other securities convertible into or exchangeable for
Equity Interests as part of a “cashless” exercise;


(j)    to the extent constituting a Restricted Payment, any other transaction
not prohibited by this Agreement;


(k)    any dividend or consummation of any redemption within 60 days after the
date of the declaration thereof or the provision of a redemption notice with
respect thereto, as the case may be, if at the date of such declaration or
notice, the dividend or redemption notice would have complied with the
provisions hereof;


(l)    Restricted Payments solely in the form of Equity Interests; and


(m)    any Restricted Payments, so long as after giving pro forma effect to such
Restricted Payment, the Company is in compliance with Section 10.6.






--------------------------------------------------------------------------------





Section 10.3.    Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Company’s most recent
Form 10-K, other than (i) ancillary or support businesses; (ii) any business in
or related to private credit or that other business development companies enter
into or are engaged in; or (iii) otherwise in accordance with its Investment
Policies.


Section 10.4.    Liens. The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:
(a)    any Lien on any property or asset of the Company or a Subsidiary existing
on the date of this Agreement and set forth in Schedule 10.4;


(b)    Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company in accordance with GAAP;


(c)    Liens of clearing agencies, broker-dealers and similar Liens incurred in
the ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing;


(d)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmens’, storage, landlord, and repairmen’s Liens and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company or any of its direct or indirect
subsidiaries in accordance with GAAP;


(e)    Liens securing the performance of, or payment in respect of, bids,
insurance premiums, deductibles or co-insured amounts, tenders, government or
utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business;


(f)    Liens arising out of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default;
(g)     customary rights of setoff and liens upon (i) deposits of cash in favor
of banks or other depository institutions in which such cash is maintained in
the ordinary course of business, (ii) cash and financial assets held in
securities accounts in favor of banks and other financial institutions with
which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business, in the case of each of clauses (i) through (iii) above,
securing payment of fees, indemnities, charges for returning items and other
similar obligations;


(h)    Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions;




--------------------------------------------------------------------------------





(i)    zoning restrictions, easements, rights-of-way, encroachments,
protrusions, licenses, or other restrictions on, and other minor defects or
irregularities affecting, the use of any real estate (including leasehold
title), in each case which do not interfere with or affect in any material
respect the ordinary course conduct of the business of the Company and the
Subsidiary Guarantors;


(j)    purchase money Liens on specific equipment and fixtures provided that
(i) such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred in the ordinary course of business to finance
equipment and fixtures and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof;


(k)    deposits of money securing leases to which the Company or any Subsidiary
is a party as lessee made in the ordinary course of business;


(l)    Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate not prohibited hereunder, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);


(m)    Liens (i) solely on any cash earnest money deposits made by the Company
and/or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder or (ii)
consisting of an agreement to dispose of any property;


(n)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Company and/or
any Subsidiary;


(o)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company and its Subsidiaries or (ii) secure any Indebtedness;


(p)Liens on Securities that are the subject of repurchase agreements
constituting permitted Investments arising out of such repurchase transaction;


(q)Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business or (ii) by operation of law under Article 2 of the UCC (or
similar law of any jurisdiction);


(r)Liens in favor of any obligor hereunder (an “Obligor”);


(s)Liens securing obligations under Swap Contracts;


(t)(i) Liens on Equity Interests of joint ventures or non-Obligors securing
capital contributions to, or obligations of, such Persons and (ii) customary
rights of first refusal and tag, drag and similar rights in joint venture
agreements and agreements with respect to non-Obligors;


(u)Liens on cash or Cash Equivalents arising in connection with the defeasance,
discharge or redemption of Indebtedness;




--------------------------------------------------------------------------------





(v)any encumbrance or restriction assumed in connection with an acquisition of
the property or Equity Interests of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;


(x) any right of offset, banker’s lien, security interest or other like right
against any Portfolio Investments held by a custodian;
(y) Liens on Equity Interests in any Structured Subsidiary in favor of and
required by any lender providing third-party financing to such Structured
Subsidiary;
(z) prior to release of the relevant escrow, Liens on cash or Cash Equivalents
(and the related escrow accounts) constituting the proceeds, and the related
prefunding of interest, premiums and other customary amounts, from an issuance
into (and pending the release from) escrow;
(aa) Liens securing collateral posted as margin to secure obligations under any
Indebtedness so long as, after giving pro forma effect to such Liens, the
Company is in compliance with Section 10.6;
(bb) Liens on Special Equity Interests included in the Investments of the
Company or any of its subsidiaries but only to the extent securing obligations
in the manner provided in the definition of “Special Equity Interests”;
(cc) Liens on assets securing Indebtedness so long as, after giving pro forma
effect to such Liens, the Company is in compliance with Section 10.6; and
(dd) Liens on assets securing other obligations in an aggregate principal amount
at any time outstanding not to exceed $1,500,000.
Section 10.5.    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or (b)
directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.


Section 10.6.    Asset Coverage Ratio. The Company will not permit its Asset
Coverage Ratio to be, at any time, less than the statutory requirements then
applicable to the Company.


SECTION 11.        EVENTS OF DEFAULT.


An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Redemption
Settlement Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for redemption or by declaration or
otherwise; or


(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or




--------------------------------------------------------------------------------





(c)    the Company defaults in the performance of or compliance with any term
contained herein and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(c)); or


(d)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or


(e)    (i) the Company is in default (as principal or as guarantor or other
surety) in the payment of any principal of or premium amount or interest on any
unsecured Indebtedness for borrowed money that is outstanding in an aggregate
principal amount of at least $15,000,000 (or its equivalent in the relevant
currency of payment) beyond any period of grace provided with respect thereto,
or (ii) the Company is in default in the performance of or compliance with any
term of any evidence of any unsecured Indebtedness for borrowed money in an
aggregate outstanding principal amount of at least $15,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of such Indebtedness to convert such
Indebtedness into equity interests), the Company has become obligated to
purchase or repay unsecured Indebtedness for borrowed money before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $15,000,000 (or its equivalent in the
relevant currency of payment); provided that this clause (e) shall not apply to
(1) any secured Indebtedness; or (2) convertible debt that becomes due as a
result of a conversion or redemption event, other than as a result of an “event
of default” (as defined in the documents governing such convertible debt); or


(f)    the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


(g)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Subsidiaries, or any such petition shall be filed against the Company or any of
its Significant Subsidiaries and such petition shall not be dismissed within 60
days; or


(h)    one or more final judgments or orders for the payment of money
aggregating in excess of $15,000,000 (or its equivalent in the relevant currency
of payment) (to the extent not covered by independent




--------------------------------------------------------------------------------





third-party insurance or by an enforceable indemnity) are rendered against one
or more of the Company and its Significant Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay.


SECTION 12.    REMEDIES ON DEFAULT, ETC.


Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(f) or (g) (other than an Event of Default
described in clause (i) of Section 11(f) or described in clause (vi) of
Section 11(f) by virtue of the fact that such clause encompasses clause (i) of
Section 11(f)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.


(b)    If any other Event of Default has occurred and is continuing, the
Super-Majority Holders may at any time at their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.


(c)    Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Redemption Settlement Amount determined in respect of such principal amount,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Redemption Settlement Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.


Section 12.2.    Holder Action. The Purchaser and each holder of a Note agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against the Company under this Agreement or
any of the Notes (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any property of the Company, without the prior
written consent of the Super-Majority Holders. The provisions of this
Section 12.2 are for the sole benefit of the holders of the Notes and shall not
afford any right to, or constitute a defense available to, the Company.


Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b), the Required Holders, by written notice
to the Company, may rescind and annul any such declaration and its consequences
if (a) the Company has paid all overdue interest on the Notes, all principal of
any Redemption Settlement Amount, if any, on any Notes that are due and payable
and are unpaid other than by reason of such declaration, and all interest on
such overdue principal, and Redemption Settlement Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.






--------------------------------------------------------------------------------





Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. Subject to Section 15.1, the Company
will pay to on demand such further amount as shall be sufficient to cover all
reasonable and documented out-of-pocket costs and expenses of up to one firm of
outside counsel for all of the holders of the Notes collectively incurred in any
enforcement or collection under this Section 12.


SECTION 13.    REGISTRATION: EXCHANGE; SUBSTITUTION OF NOTES.


Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. For the avoidance of doubt, the language in this
Section 13.1 is intended to cause the Notes to be issued in “registered form” as
defined in Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and Sections
5f.103-1(c) and 1.871-14(c) of the U.S. Treasury Regulations, and such language
shall be interpreted and applied consistently therewith.


Section 13.2.    Transfer and Exchange of Notes.


(a)    Subject to clause (b) below, any registered holder of a Note or the
Purchaser (an “Assigning Party”) may assign to one or more assignees (other than
a Competitor) (an “Assignee”) all or a portion of its rights and obligations
under its Note and/or under this Agreement with the prior written consent of the
Company which shall not be unreasonably withheld; provided, that no consent of
the Company shall be required for an assignment to the Purchaser, a holder of a
Note, an Affiliate of either of the foregoing, or a Related Fund.


(b)    Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6 to the Company; (iii) an exemption from registration of the Notes
under the Securities Act is available; and (iv) if requested by the Company, the
Assigning Party shall have delivered to the Company such legal opinions,
certifications or other evidence to determine that such assignment or transfer
is being made in compliance with the Securities Act and applicable state
securities laws, in each case at the sole expense of the Assigning Party.


(c)    Upon satisfaction of the conditions set forth in clause (b) above and
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and




--------------------------------------------------------------------------------





other information for notices of each transferee of such Note or part thereof),
within 10 Business Days thereafter, the Company shall execute and deliver, at
the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or other similar governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $500,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $500,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.


Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation in
the form of a lost note affidavit), and


(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or


(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
SECTION 14.    PAYMENTS OF NOTES.


Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Redemption Settlement Amount, if any, and interest becoming due and
payable on the Notes shall be made in New York, New York at the principal office
of the Company in such jurisdiction. The Company (or its agent or sub-agent) may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company, the principal office of the Company’s agent or sub-agent in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.


Section 14.2.    Payment by Wire Transfer. So long as the Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company (or its agent or
sub-agent) will pay all sums becoming due on such Note for principal, Redemption
Settlement Amount, if any, interest and all other amounts becoming due hereunder
by the following method:




--------------------------------------------------------------------------------





By Wire Transfer:
U.S. Bank, N.A.
ABA 042000013
For Credit to Account: 821637949
Account of: Custody Trust Cash
Attn: Ryan Meissen
For further credit to account: 19-3321 The HCM Master Fund Limited


or by such other method or at such other address as the Purchaser shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or redemption in full of any Note, the
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by the Purchaser
or its nominee, the Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by the Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchaser has made in
this Section 14.2.
Section 14.3.    Tax Forms. Any holder that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Note shall
deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any holder, if reasonably requested
by the Company, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Company as will enable the Company whether or
not such holder is subject to backup withholding or information reporting
requirements (including FATCA). Without limiting the generality of the
foregoing, any holder that is a United States Person shall deliver to the
Company on or before the date on which such holder obtains a Note (and from time
to time thereafter upon the reasonable request of the Company), executed copies
of IRS Form W-9 certifying that such holder is exempt from U.S. federal backup
withholding tax. Any holder that is a not United States Person shall deliver to
the Company on or before the date on which such holder obtains a Note (and from
time to time thereafter upon the reasonable request of the Company), executed
copies of the applicable IRS Form W-8 and any documentation prescribed by
applicable law as a basis for claiming exemption (if any) from or a reduction
(if any) in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company to determine the withholding or deduction required to be made. If a
payment made to a holder under any Note would be subject to U.S. federal
withholding tax imposed by FATCA if such holder were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such holder shall deliver to the
Company at the time or times prescribed by law and at such time or times
reasonably requested by the Company such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company as may be necessary
for the Company to comply with its obligations under FATCA and to determine that
such holder has complied with such holder’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. For
purposes of this Section 14.3, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.




--------------------------------------------------------------------------------





SECTION 15.    EXPENSES, ETC.


Section15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented out-of-pocket costs and expenses (but limited, in the case of
attorneys’ fees and expenses, to the reasonable and documented out-of-pocket
attorneys’ fees of one external counsel for, collectively, the Purchaser and
each other holder of a Note, taken as a whole) incurred in good faith by the
Purchaser and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement or the Notes or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note, and (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes; provided, that all such attorneys’ fees, costs and
expenses payable in connection with and as of the date of the Closing shall not
exceed an amount agreed to by the Company and the Purchaser prior to Closing.
For the avoidance of doubt, this Section 15.1 shall not apply to any taxes other
than taxes that arise from non-tax claims.


The Company will pay, and will save the Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by the Purchaser
or other holder in connection with its purchase of the Notes), and (ii) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(but limited, in the case of attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket attorneys’ fees of one external counsel for,
collectively, the Purchaser and each other holder of a Note, taken as a whole)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company, in each
case, other than any such judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation that resulted from (x) the bad faith, gross negligence or willful
misconduct or breach of this Agreement or any Note by the Purchaser or such
holder of a Note or (y) a claim between the Purchaser or any holder of a Note,
on the one hand, and any other Purchaser or holder of a Note, on the other hand
(other than claims arising out of any act or omission by the Company and/or its
Affiliates). Notwithstanding anything to the contrary, the Company shall not be
liable to the Purchaser or any holder of a Note for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of the transactions
contemplated hereunder or under any Note asserted by the Purchaser or a holder
of a Note against the Company or any of its Affiliates.
Section 15.2.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the execution and delivery (but
not the transfer) or the enforcement of any of the Notes in the United States or
any other jurisdiction where the Company or any Significant Subsidiary has
assets or of any amendment of, or waiver or consent under or with respect to,
this Agreement or of any of the Notes, and to pay any value added tax due and
payable in respect of reimbursement of costs and expenses by the Company
pursuant to this Section 15, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Company hereunder.






--------------------------------------------------------------------------------





Section 15.3.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.


SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.


All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by the
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of the Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between the Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
SECTION 17.    AMENDMENT AND WAIVER.


Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:


(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective unless consented
to by the Purchaser in writing;


(b)    no amendment or waiver may, without the written consent of the Purchaser
(if directly affected thereby) and the holder of each Note directly affected
thereby at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any redemption or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Redemption
Settlement Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and


(c)    Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.


This Section 17.1 shall be subject to any contrary provision of Section 8.9, and
the Purchaser authorizes any Extending Holder to enter into amendments to this
Agreement and such Extending Holder’s Notes with the Company as may be necessary
in the reasonable opinion of such Extending Holder and the Company solely in
order to give effect to, and to reflect the existence of, any Extension pursuant
to Section 8.9.
Section 17.2.    Non-Consenting Purchasers. If, in connection with any proposed
amendment, waiver or consent requiring the consent of “the Purchaser,” “the
Purchaser (if directly affected thereby)” or “the holder of each Note directly
affected thereby,” the consent of the Required Holders is obtained, but the
consent of the Purchaser (if necessary) or other necessary holders is not
obtained (the Purchaser (if necessary) or such holder whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting




--------------------------------------------------------------------------------





Purchaser”), then the Company shall have the right, at its sole cost and
expense, to replace each such Non-Consenting Purchaser(s) with one or more
assignees or Substitute Purchasers pursuant to Sections 13.2 or 21 so long as at
the time of such replacement, each such assignee and/or Substitute Purchaser, as
applicable, consents to the proposed change, waiver, discharge or termination.
In addition to compensation contemplated under Sections 13.2 or 21, a
Non-Consenting Purchaser shall receive an amount equal to the greater of (i) the
Redemption Settlement Amount that would be applicable at the time that such
Non-Consenting Purchaser was replaced and (ii) 1% of the principal amount of the
Notes held by the Non-Consenting Purchaser. Notwithstanding anything to the
contrary contained herein, the Company can at any time pay a fee or other
renumeration to only consenting Purchasers or consenting holders of Notes in
connection with any waiver, amendment or consent.


Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and any holder of a Note and no delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note.


SECTION 18:    NOTICES.


Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent, or (d) by e-mail, provided,
that, in the case of this clause (d), upon written request of any holder to
receive paper copies of such notices or communications, the Company will
promptly deliver such paper copies to such holder:
(i)if to the Purchaser or its nominee, to the Purchaser or nominee at the
address specified for such communications on the first page hereof, or at such
other address as the Purchaser or nominee shall have specified to the Company in
writing,


(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or


(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Jeffrey A. Cerny, Email: jcerny@ofsmanagement.com and
Tod K. Reichert, Email: treichert@ofsmanagement.com, or at such other address as
the Company shall have specified to the holder of each Note in writing, in each
case, with a copy (which shall not constitute notice) to: Dechert LLP, 1095
Avenue of the Americas, New York, New York 10036, Attn: Jay Alicandri, Fax:
(212) 698-3599, Email: jay.alicandri@dechert.com.


Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary contained herein, any notice to be
given by the Company (other than an officer’s certificate) may be delivered by
an agent or sub-agent of the Company.




--------------------------------------------------------------------------------





SECTION19.        REPRODUCTION OF DOCUMENTS.


This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by the Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to the Purchaser, may be reproduced by the Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and the Purchaser may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by the Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.    CONFIDENTIAL INFORMATION.


For the purposes of this Section 20, “Confidential Information” means
information delivered to the Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was deemed
confidential or otherwise adequately identified when received by the Purchaser
as being confidential information of the Company or such Subsidiary, provided
that such term does not include information that (a) was publicly known or
otherwise known to the Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by the Purchaser
or any Person acting on the Purchaser’s behalf, (c) otherwise becomes known to
the Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to the Purchaser under Section
7.1 that are otherwise publicly available. The Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by the Purchaser in good faith to protect confidential information of
third parties delivered to the Purchaser, provided that the Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over the Purchaser, or (vii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to the Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which the Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent the Purchaser may reasonably determine such delivery
and disclosure to be necessary in the enforcement or for the protection of the
rights and remedies under the Purchaser’s Notes or this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying this Section 20.




--------------------------------------------------------------------------------





In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, the Purchaser or any holder of a
Note is required to agree to a confidentiality undertaking (whether through a
secure website, a secure virtual workspace or otherwise) which is different from
this Section 20, this Section 20 shall not be amended thereby and, as between
the Purchaser or such holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking.
SECTION 21.    SUBSTITUTION OF PURCHASER.


The Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by prior written notice to the Company, which notice shall be signed
by both the Purchaser and such Substitute Purchaser, shall contain such
Substitute Purchaser’s agreement to be bound by this Agreement and shall contain
a confirmation by such Substitute Purchaser of the accuracy with respect to it
of the representations set forth in Section 6. Upon receipt of such notice, any
reference to the Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.    MISCELLANEOUS.


Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) permitted hereby, whether so expressed or not,
except that the Company may not assign or otherwise transfer any of its rights
or obligations hereunder or under the Notes without the prior written consent of
each holder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


Section 22.2.    Accounting Terms. (a)All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 - Fair Value Option, International Accounting Standard 39 - Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.


(b)    If the Company notifies the holders of the Notes that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if a holder of the Notes notifies the
Company that the Required Holders request an amendment to any provision hereof
for such purpose),




--------------------------------------------------------------------------------





regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.


Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.


Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.


Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and the Purchaser irrevocably submit to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company and the Purchaser irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim




--------------------------------------------------------------------------------





that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.


(b)    The Company and the Purchaser agree, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.7(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.


(c)    The Company and the Purchaser consent to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered,
certified, priority or express mail (or any substantially similar form of mail),
postage prepaid, return receipt or delivery confirmation requested, to it at its
address specified in Section 18 or at such other address of which such holder
shall then have been notified pursuant to said Section. The Company and the
Purchaser agree that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.


(e)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.


* * * * *


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




--------------------------------------------------------------------------------





Very truly yours,


Hancock Park Corporate Income, Inc.




By
/s/ Jeffrey A. Cerny

Chief Financial Officer




This Agreement is hereby
accepted and agreed to as
of the date hereof.


The HCM Master Fund Limited




By /s/ Erik Herzfeld
Authorized Signatory




--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Additional Notes” is defined in Section 2.2.
“Additional Purchasers” is defined in Section 4.9.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Anything herein to
the contrary notwithstanding, the term “Affiliate” shall not include any Person
that constitutes a Portfolio Investment held by the Company or any of its
subsidiaries in the ordinary course of business.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Asset Coverage Ratio” means, on a consolidated basis for the Company and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness, in each case, of the
Company and its Subsidiaries (all as determined pursuant to the Investment
Company Act in effect on the Closing Date and any orders of the SEC issued to
the Company).
“Assignee” is defined in Section 13.2(a).
“Assigning Party” is defined in Section 13.2(a).
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of
comprehensive sanctions that have been imposed under U.S. Economic Sanctions
Laws or (c) a Person that is an agent, department or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, any Person, entity, organization, country or regime described in
clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.


A - 1

--------------------------------------------------------------------------------





“Change in Control” means any of the following: (a) OFS Capital Management, LLC
or an Affiliate thereof ceases to be the investment adviser of the Company; (b)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof) of
shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding shares of capital stock, membership
interest or partnership interest, as applicable, in the Company; or (c) the
board of directors or the stockholders of the Company approve the liquidation or
dissolution of the Company.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” is defined in the first paragraph of this Agreement.
“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; (b) any Person
who is not an Affiliate of the Company or any of its subsidiaries and who
engages (or whose Affiliate engages), as its primary business, in (i) the same
or similar business as a material business of the Company or any of its
subsidiaries or (ii) the business of providing loans in the middle or lower
middle market and such Person is not a bank or an insurance company; or (c) any
Affiliate of any of the foregoing.
“Confidential Information” is defined in Section 20.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or (ii)
of this definition.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest per annum that is 2.0% above the rate
of interest stated in clause (a) of the first paragraph of the Notes.
“Designation Date” is defined in Section 8.9(f).
“Disclosure Documents” is defined in Section 5.3.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.


A - 2

--------------------------------------------------------------------------------





“Environmental Laws” means any applicable federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or settlement or consent
agreements relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“Event of Default” is defined in Section 11.
“Excluded Subsidiaries” means, collectively, (a) any Structured Subsidiary,
(b) any bankruptcy remote special purpose vehicle, (c) any Person that
constitutes an Investment held by the Company that is not, under generally
accepted accounting principles in the United States, consolidated on the
financial statements of the Company and its Subsidiaries, or (d) any Subsidiary
of any of the foregoing.
“Existing Notes” is defined in Section 8.9(a).
“Extended Notes” is defined in Section 8.9(a).
“Extending Holder” is defined in Section 8.9(b).
“Extension” is defined in Section 8.9(b).
“Extension Amendment” is defined in Section 8.9(c).
“Extension Date” is defined in Section 8.9(d).
“Extension Election” is defined in Section 8.9(b).
“Extension Request” is defined in Section 8.9(a).
“Extension Request Deadline” is defined in Section 8.9(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Foreign Subsidiary” means any Subsidiary of the Company that is a Controlled
Foreign Corporation or a Subsidiary of a Controlled Foreign Corporation.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally


A - 3

--------------------------------------------------------------------------------





accepted accounting principles (including International Financial Reporting
Standards, as applicable) as in effect from time to time in the jurisdiction of
organization of such Subsidiary.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guaranty at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guaranty is incurred, unless the terms of such Guaranty expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guaranty shall be deemed to be an
amount equal to such lesser amount).
“Hazardous Materials” means any and all pollutants, contaminants, or toxic or
hazardous wastes, substances or which are regulated by Environmental Law,
including asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, or petroleum products.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.


A - 4

--------------------------------------------------------------------------------





“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of the Company
on account of the sale by the Company of the first out tranche of any debt
Portfolio Investment that is entitled to the benefit of a first lien that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is non-recourse to the Company and its Subsidiaries and (ii) would not
represent a claim against the Company or any of its Subsidiaries in a
bankruptcy, insolvency or liquidation proceeding of the Company or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.
“Institutional Investor” means (a) the Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another


A - 5

--------------------------------------------------------------------------------





Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Swap Contracts.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements
but, in the case of Portfolio Investments that are equity securities, excluding
customary drag-along, tag-along, right of first refusal and other similar rights
in favor of other equity holders of the same issuer). For the avoidance of
doubt, in the case of Investments that are loans or other debt obligations,
customary restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien”.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries (other than Excluded Subsidiaries) taken as a whole, (b) the
ability of the Company to perform its obligations under this Agreement and the
Notes, or (c) the validity or enforceability of this Agreement or the Notes.
“Material Credit Facility” means, as to the Company and its Significant
Subsidiaries, any agreement(s) creating or evidencing indebtedness for borrowed
money (other than bonds, converts or public offerings of debt investments)
entered into on or after the date of the Closing by the Company or any
Significant Subsidiary (other than an Excluded Subsidiary or a Foreign
Subsidiary), or in respect of which the Company or any Significant Subsidiary
(other than an Excluded Subsidiary or a Foreign Subsidiary) is an obligor or
otherwise provides a guarantee or other credit support (“Credit Facility”), in a
principal amount outstanding or available for borrowing equal to or greater than
$15,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency).
“Maturity Date” is defined in the first paragraph of each Note.
“Minimum Extension Condition” is defined in Section 8.9(g).
“Non-Consenting Purchaser” is defined in Section 17.2.
“Non-Extending Holder” is defined in Section 8.9(e).
“Notes” is defined in Section 1.
“Obligor” is defined in Section 10.4(r).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


A - 6

--------------------------------------------------------------------------------





“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Permitted Equity Interests” means common stock of the Company that after its
issuance is not subject to any agreement between the holder of such common stock
and the Company where the Company is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Portfolio Investment” means any Investment held by the Company and its
subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Company).
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Purchaser” or “Purchasers” means The HCM Master Fund Limited, an exempted
company incorporated with limited liability under the laws of the Cayman
Islands, and its successors and assigns (so long as any such assignment complies
with Section 13.2) and any Substitute Purchaser (so long as any such
substitution complies with Section 21), provided, however, that any Purchaser of
a Note that ceases to be the registered holder or a beneficial owner (through a
nominee) of such Note as the result of a transfer thereof pursuant to Section
13.2 or as the result of a substitution pursuant to Section 21 shall cease to be
included within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.
“Redemption Settlement Amount” is defined in Section 8.6.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time on or after the Closing, the holders of
greater than 50.00% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” means any cash dividend or other distribution in cash with
respect to any shares of any class of capital stock of the Company, or any
payment in cash, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of the Company or any option, warrant or
other right to acquire any such shares of capital stock of the Company any
purchase, redemption, retirement, acquisition, cancellation or termination of
shares or other awards of any employee, officer or director (current or former
or any of their respective transferees) in connection with any compensation,
separation, severance, award, employment or


A - 7

--------------------------------------------------------------------------------





other plan, agreement or arrangement), provided, for clarity, neither the
conversion of convertible debt into Equity Interests nor the purchase,
redemption, retirement, acquisition, cancellation or termination of convertible
debt made solely with Equity Interests shall be a Restricted Payment hereunder.
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Section 8.8 Proposed Redemption Date” is defined in Section 8.8(b).
“Section 8.9 Additional Amendment” is defined in Section 8.9(c).
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Company thereunder).
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company (a) which is a nonrecourse or limited recourse subsidiary,
(b) which is a bankruptcy remote special purpose vehicle, (c) that is not
consolidated with the Company for purposes of GAAP, or (d) which is an Excluded
Subsidiary.
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that such Lien
was created to secure Indebtedness owing by such issuer to such creditors.


“Specified Existing Notes” is defined in Section 8.9(a).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Structured Subsidiary” means a direct or indirect subsidiary of the Company to
which the Company sells, conveys or otherwise transfers (whether directly or
indirectly) portfolio investments or which makes or purchases portfolio
investments, which is formed in connection with such Subsidiary obtaining and
maintaining third-party financing from unaffiliated third parties, and which
engages in no material activities other than in connection with the purchase and
financing of such assets, and which is designated by the Company as a Structured
Subsidiary.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint


A - 8

--------------------------------------------------------------------------------





venture if more than a 50% interest in the profits or capital thereof is owned
by such first Person or one or more of its Subsidiaries or such first Person and
one or more of its Subsidiaries (unless such partnership or joint venture can
and does ordinarily take major business actions without the prior approval of
such Person or one or more of its Subsidiaries). Anything herein to the contrary
notwithstanding, the term “Subsidiary” shall not include any Excluded
Subsidiary. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 21.
“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Supplement” is defined in Section 2.2.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by


A - 9

--------------------------------------------------------------------------------





multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Indebtedness.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.






A - 10

--------------------------------------------------------------------------------






[Form of Note]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE FOLLOWING ADDRESS:
[_____] ATTENTION: [_____]




Hancock Park Corporate Income, Inc.
[]% Senior Note Due []
No. [_____]    [DATE]
$[_______]    PPN[]


For Value Received, the undersigned, Hancock Park Corporate Income, Inc. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [] or its registered assigns,
the principal sum of [_____________________] Dollars (or so much thereof as
shall not have been redeemed) on [], 2024 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 6.50% per annum from the date hereof,
payable quarterly, on the []th day of [],[],[] and [] in each year, commencing
with the [] next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Redemption Settlement Amount (if any), at a rate per annum from
time to time equal to 8.50%, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Redemption Settlement Amount with
respect to this Note are to be made in lawful money of the United States of
America at the Company in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated November [], 2019 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized


1

--------------------------------------------------------------------------------





in writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
This Note is subject to mandatory and optional redemption, in whole or from time
to time in part, on the terms specified in the Note Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Redemption Settlement Amount) and with the effect
provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Hancock Park Corporate Income, Inc.




By
_______________________________

[Title]






2

--------------------------------------------------------------------------------






EXHIBIT S


Hancock Park Corporate Income, Inc.




$




% Senior Notes due




______________


[Number] Supplement to Note Purchase Agreement


______________




Dated


1

--------------------------------------------------------------------------------









HANCOCK PARK CORPORATE INCOME, INC.
 
Dated as of
 
, 20

To the Purchaser(s) named in
Schedule A hereto


Ladies and Gentlemen:


This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between Hancock Park Corporate Income, Inc., a Maryland corporation (the
“Company”), and the institutional investors named on Schedule A attached hereto
(the “Purchasers”).


Reference is hereby made to that certain Note Purchase Agreement dated as of
November 27, 2019 (the “Note Purchase Agreement”) among the Company and the
Purchaser. All capitalized terms not otherwise defined herein shall have the
same meaning as specified in the Note Purchase Agreement. Reference is further
made to Section 4.13 of the Note Purchase Agreement which requires that, prior
to the delivery of any Additional Notes, the Company and each Additional
Purchaser shall execute and deliver a Supplement.


The Company hereby agrees with the Purchaser(s) as follows:


1. The Company has authorized the issue and sale of $ aggregate principal amount
of its [ ]% Series Senior Notes due [ ], (the “Series Notes”). The Series Notes,
together with the Series [ ] Notes [and the Series [ ] Notes] issued pursuant to
the Note Purchase Agreement and each series of Additional Notes which may from
time to time hereafter be issued pursuant to the provisions of Section 2.2 of
the Note Purchase Agreement, are collectively referred to as the “Notes” (such
term shall also include any such notes issued in substitution therefor pursuant
to Section 13 of the Note Purchase Agreement). The Series Notes shall be
substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Purchaser(s) and the Company.


2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, Series Notes in the
principal amount set forth opposite such Purchaser’s name on Schedule A hereto
at a price of [ ]% of the principal amount thereof on the closing date
hereinafter mentioned.


3. The sale and purchase of the Series Notes to be purchased by the Purchaser
shall occur at the offices of Dechert LLP, 1095 Avenue of the Americas, New
York, NY, 10036, at 9:00 am New York time, at a closing (the “Closing”) on [ ],
or on such other Business Day thereafter on or prior to [ ], as may be agreed
upon by the Company and the Purchasers. At the Closing, the Company will deliver
to each Purchaser the Series Notes to be purchased by such Purchaser in the form
of a single Series Note (or such greater number of Series Notes in denominations
of at least $[100,000] as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [ ] at Bank, [Insert Bank address, ABA number for wire
transfers, and any other relvant wire transfer information]. If, at the Closing,
the Company shall fail to tender such Series Notes to the Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to the Purchaser’s satisfaction, the Purchaser shall, at
its election, be relieved of all further obligations under


2

--------------------------------------------------------------------------------





this Agreement, without thereby waiving any rights the Purchaser may have by
reason of such failure or such nonfulfillment.


4. The obligation of each Purchaser to purchase and pay for the Series Notes to
be sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to the Closing, of the conditions set forth in
Section 4 of the Note Purchase Agreement with respect to the Series Notes to be
purchased at the Closing as if each reference to “Notes,” “Closing” and
“Purchaser” set forth therein was modified to refer the “Series Notes,” the
“Closing” and the “Purchasers” (each as defined in this Supplement) and to the
following additional conditions:


(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be true and correct in all material respects (other than any
representation or warranty already qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) as of the date of
Closing (except for representations and warranties which apply to a specific
earlier date which shall be true as of such earlier date or as of the date
specified in Exhibit A to the extent such provision is superceded in Exhibit A)
and the Company shall have delivered to each Purchaser an Officer’s Certificate,
dated the date of the Closing certifying that such condition has been fulfilled.


(b) Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series Notes to be purchased
by such Purchaser at the Closing as specified in Schedule A.


5. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series Notes by
such Purchaser as if each reference to “Notes,” “Closing” and “Purchaser” set
forth therein was modified to refer the “Series Notes,” the “Closing” and the
“Purchasers” and each reference to “this Agreement” therein was modified to
refer to the Note Purchase Agreement as supplemented by this Supplement.


6. The Company and each Purchaser agree to be bound by and comply with the terms
and provisions of the Note Purchase Agreement as fully and completely as if such
Purchaser were an original signatory to the Note Purchase Agreement.


The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.


 
Hancock Park Corporate Income, Inc.
 
 
 
 
By
 
 
 
Name:
 
 
 
Title:
 
 
 
Accepted as of [ ],
 
 
 
 
[ADDITIONAL PURCHASER]
 
 
 
 
By
 
 
 
Name:
 
 
 
Title:
 



3

--------------------------------------------------------------------------------







INFORMATION RELATING TO ADDITIONAL PURCHASERS


 
 
PRINCIPAL
 
NAME AND ADDRESS OF ADDITIONAL PURCHASER
 
AMOUNT OF SERIES
NOTES TO
BE PURCHASED
 
 
 
 
 
[NAME OF PURCHASER]
 
$
 
 
 
 
 
 
(1)
All payments by wire transfer of immediately available funds to:
 
 
 
 
 
 
 
 
 
with sufficient information to identify the source and application of such
funds.
 
 
 
 
 
 
 
 
(2)
All notices of payments and written confirmations of such wire transfers:
 
 
 
 
 
 
 
 
(3)
All other communications:
 
 
 
 
 
 
 
 
 

SCHEDULE A
(to Supplement)


4

--------------------------------------------------------------------------------









SUPPLEMENTAL REPRESENTATIONS


The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement (other than representations
and warranties that apply solely to a specific earlier date which shall be true
as of such earlier date) is true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
hereof with respect to the Series Notes with the same force and effect as if
each reference to the “Notes” set forth therein was modified to refer the
“Series Notes” and each reference to “this Agreement” therein was modified to
refer to the Note Purchase Agreement as supplemented by the Supplement. The
Section references hereinafter set forth correspond to the similar sections of
the Note Purchase Agreement which are supplemented hereby:
Section 5.3.    Disclosure.    (a) This Agreement and the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchaser by or on behalf of the Company (other than financial
projections, pro forma financial information and other forward-looking
information referenced in Section 5.3(b), information relating to third parties
and general economic information) prior to [ ] in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement
and such documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole (and after taking into account all updates
thereto), do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since [ ], there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
(b)    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to each Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that (i)
such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.
Section 5.12.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any substantially similar debt
Securities for sale to, or solicited any offer to buy the Notes or any
substantially similar debt Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchaser and not
more than [ ] other Institutional Investors, each of which has been offered the
Notes at a private sale for investment. Neither the Company nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
Section 5.14.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.14 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of [ ], since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. As of [ ], neither


5

--------------------------------------------------------------------------------





the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and, to the knowledge of the
Company, no event or condition exists with respect to any Indebtedness of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
(b)    As of [ ], neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as disclosed in Schedule 5.14.


[Add any additional Sections as appropriate at the time the Series Notes are
issued]


6

--------------------------------------------------------------------------------







[FORM OF SERIES NOTE]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE FOLLOWING ADDRESS:
[_____] ATTENTION: [_____]


Hancock Park Corporate Income, Inc.
[ ]% Senior Note Due [ ]
No. [_____]    [DATE]
$[_______]    PPN[ ]


For Value Received, the undersigned, Hancock Park Corporate Income, Inc. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [____________], or its
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been redeemed) on [ ] (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months)
(a) on the unpaid balance hereof at the rate of [ ]% per annum from the date
hereof, payable quarterly, on the [ ]th day of [ ], [ ], [ ] and [ ] in each
year, commencing with the [ ] next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Redemption Settlement Amount (if any), at a rate per
annum from time to time equal to [ ]%, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Redemption Settlement Amount with
respect to this Note are to be made in lawful money of the United States of
America at the Company in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated [] (as from time to time amended,
the “Note Purchase Agreement”), among the Company, the respective Purchasers
named therein and the Additional Purchasers of Notes from time to time issued
pursuant to any Supplement to the Note Purchase Agreement. This Note and the
holder hereof are entitled equally and ratably with the holders of all other
Notes of all series from time to time outstanding under the Note Purchase
Agreement to all the benefits provided for thereby or referred to therein. Each
holder of this Note will be deemed, by its acceptance hereof, to have (i) agreed
to the confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.


7

--------------------------------------------------------------------------------





This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note of the same series for a like principal amount
will be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is subject to mandatory and optional redemption, in whole or from time
to time in part, on the terms specified in the Note Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Redemption Settlement Amount) and with the effect
provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Hancock Park Corporate Income, Inc.




By
_________________________

[Title]










8